     Case 2:19-cv-01191-JAM-CKD Document 53 Filed 12/22/20 Page 1 of 2


 1   BRUCE A. KILDAY, ESQ., SB No. 66415
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     DANIELLE J. WILLIAMS, ESQ., SB No. 317229
 4     Email: dwilliams@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 5   Attorneys at Law
 6   601 University Avenue, Suite 150
     Sacramento, CA 95825
 7   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 8
     Attorneys for Defendant RYAN McMAHON
 9
10                                  UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA
12   KORI MCCOY, et al.,                            )   Case No.: 2:19-cv-1191-JAM-CKD
13                                                  )
                                     Plaintiffs,    )   DEFENDANT RYAN McMAHON’S
14                                                  )   JOINDER TO MOTION TO STAY
                             vs.                    )   PROCEEDINGS AND TO PHASE
15
                                                    )   TRIAL AND DISCOVERY OF
16   CITY OF VALLEJO, et al.                        )   MONELL CLAIMS (ECF NO. 51)
                                                    )
17                                   Defendants.    )   Hearing Date: February 9, 2021
                                                    )   Hearing Time: 1:30 p.m.
18                                                      Location: Courtroom 6, 14th floor
                                                    )
19
20           Defendant RYAN McMAHON hereby joins in the Fed. R. Civ. P. 42(b) and 26(c) motion
21   filed by Defendants City of Vallejo, Former Chief of Police Andrew Bidou, Officer Mark
22   Thompson, Officer Bryan Glick, Officer Anthony Romero-Cano, Officer Collin Eaton, and Officer
23   Jordon Patzer (ECF No. 51). This joinder is made to promote judicial economy because all
24   arguments in the motion are common to all defendants and should be decided as to all defendants.
25   See Escalante v. Fed. Nat’l Mortg. Ass’n, No. 2:16-CV-00430JAMKJN, 2016 WL 4160956, at *2
26   (joinder is appropriate to promote judicial economy where arguments are not particular to any
27   defendant, but common to all defendants and should be decided as to all Defendants); Hughey v.
28   Drummond, No. 2:14-CV-00037-TLN-AC, 2014 WL 5797365, at fn. 1 (E.D. Cal. Nov. 6, 2014).

                                    -1-
      DEFENDANT RYAN McMAHON’S JOINDER TO MOTION TO STAY PROCEEDINGS
       AND TO PHASE TRIAL AND DISCOVERY OF MONELL CLAIMS (ECF NO. 51)
     Case 2:19-cv-01191-JAM-CKD Document 53 Filed 12/22/20 Page 2 of 2


 1         Accordingly, Defendant McMAHON incorporates herein ECF No. 51.
 2
 3     Dated: December 22, 2020                  ANGELO, KILDAY & KILDUFF, LLP
 4                                                      /s/ Derick E. Konz
 5                                               By:_________________________________
                                                    DERICK E. KONZ
 6                                                  Attorneys for Defendant RYAN
                                                    MCMAHON
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -2-
      DEFENDANT RYAN McMAHON’S JOINDER TO MOTION TO STAY PROCEEDINGS
       AND TO PHASE TRIAL AND DISCOVERY OF MONELL CLAIMS (ECF NO. 51)
